945 N.E.2d 2 (2011)
PEOPLE State of Illinois, petitioner,
v.
Douglas K. ALSUP, respondent.
No. 111614.
Supreme Court of Illinois.
March 30, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its order in People v. Alsup, case No. 3-08-0769 (11/16/10), and to reconsider the matter in light of People v. Sargent, 239 Ill.2d 166, 346 Ill.Dec. 441, 940 N.E.2d 1045 (2010), to determine if a different result is warranted.